Exhibit 10.1

EXECUTION COPY

NOTE PURCHASE AGREEMENT

dated as of

July 28, 2008

among

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION,

as Seller

ALPINE SECURITIZATION CORP.,

as Conduit Investor

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Committed Investor

CREDIT SUISSE, NEW YORK BRANCH,

as Agent for the Investors

and

NAVISTAR FINANCIAL CORPORATION,

Individually and as Servicer

NAVISTAR FINANCIAL 2008-B OWNER TRUST,

Series 2008-B Variable Funding Floating Rate Asset Backed Notes



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I         Definitions

   1

SECTION 1.01.

  

Defined Terms

   1

SECTION 1.02.

  

Terms Generally

   9

SECTION 1.03.

  

Computation of Time Periods

   9

ARTICLE II         Matters Relating to the Purchased Note

   10

SECTION 2.01.

  

Purchase of the Purchased Note; Incremental Fundings

   10

SECTION 2.02.

  

The Purchased Note; Etc.

   110

SECTION 2.03.

  

Calculation of Interest; Etc.

   11

SECTION 2.04.

  

Sharing of Payments, Etc.

   12

ARTICLE III         Representations and Warranties

   12

SECTION 3.01.

  

Representation and Warranties

   12

ARTICLE IV Conditions

   17

SECTION 4.01.

  

Conditions Precedent

   17

ARTICLE V         Covenants of the Seller and Servicer

   19

SECTION 5.01.

  

Access

   19

SECTION 5.02.

  

Information from NFC

   19

SECTION 5.03.

  

Security Interests; Further Assurances

   20

SECTION 5.04.

  

Conduct of Business

   21

SECTION 5.05.

  

Compliance with Laws

   21

SECTION 5.06.

  

Replacement of Trustee

   21

SECTION 5.07.

  

Compliance with Opinion Assumptions

   21

SECTION 5.08.

  

Further Covenants

   21

SECTION 5.09.

  

Amendments

   21

ARTICLE VI         Indemnification

   21

SECTION 6.01.

  

Indemnities by the Seller, NFC and the Servicer

   21

SECTION 6.02.

  

Increased Cost and Reduced Return

   22

SECTION 6.03.

  

Other Costs and Expenses

   23

ARTICLE VII         The Agent

   23

SECTION 7.01.

  

Authorization and Action

   23

SECTION 7.02.

  

Delegation of Duties

   24

SECTION 7.03.

  

Liability of Agent

   24

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SECTION 7.04.

  

Reliance by Agent

   24

SECTION 7.05.

  

Notice of Event of Default

   25

SECTION 7.06.

  

Credit Decision; Disclosure of Information by the Agent

   25

SECTION 7.07.

  

Indemnification of the Agent

   26

SECTION 7.08.

  

Agent in Individual Capacity

   26

SECTION 7.09.

  

Resignation of Agent

   26

SECTION 7.10.

  

Payments by the Agent

   27

ARTICLE VIII         Miscellaneous

   27

SECTION 8.01.

  

Assignment

   27

SECTION 8.02.

  

Notices

   29

SECTION 8.03.

  

Waivers; Amendments

   30

SECTION 8.04.

  

Survival

   30

SECTION 8.05.

  

Counterparts; Integration; Effectiveness

   31

SECTION 8.06.

  

Severability

   31

SECTION 8.07.

  

Governing Law; Waiver of Jury Trial Right; Submission to Jurisdiction

   31

SECTION 8.08.

  

No Bankruptcy Petition Against the Conduit Investor or CP Issuer

   32

SECTION 8.09.

  

Benefits of Indenture

   32

SECTION 8.10.

  

Headings

   32

SECTION 8.11.

  

No Recourse Against Conduit Investor, Members, Officers or Directors

   32

SECTION 8.12.

  

Waiver of Confidentiality

   33

SECTION 8.13.

  

Confidentiality Agreement

   33

SECTION 8.14.

  

Excess Funds

   33

SECTION 8.15.

  

Limitation of Liability

   34

EXHIBIT A - Documents To Be Delivered to the Agent On or Prior to the Closing
Date

EXHIBIT B - Form of Notice of Funding

SCHEDULE I List of Designated Financial Institutions

 

-ii-



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT dated as of July 28, 2008 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”), among:

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION, a Delaware corporation, as
seller (the “Seller”);

ALPINE SECURITIZATION CORP., a Delaware corporation (“Alpine” or the initial
Conduit Investor (as defined below));

CREDIT SUISSE, a Swiss banking corporation (“Credit Suisse”), acting through a
New York Branch, as Agent (as defined below);

CREDIT SUISSE, a Swiss banking corporation, acting through its Cayman Islands
Branch, as Committed Investor (the “Committed Investor”); and

NAVISTAR FINANCIAL CORPORATION, a Delaware corporation, individually (“NFC”) and
as servicer (in such capacity, and together with its successors and assigns, the
“Servicer”).

RECITALS

WHEREAS, the Trust and the Indenture Trustee are party to an Indenture dated as
of July 28, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Indenture”), pursuant to which the Trust has issued the
Purchased Note (as defined below); and

WHEREAS, on the Closing Date, the Seller intends to sell the Purchased Note to
the Agent for the benefit of the Conduit Investor and the other Investors, and
the Conduit Investor and the other Investors desire to acquire the Purchased
Note;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. Terms used herein but not otherwise defined herein
have the respective meanings given to such terms in Part I of Appendix A to the
Pooling Agreement, dated as of July 28, 2008 (the “Pooling Agreement”) between
NFRRC and the Issuer (each as defined below), as amended, restated, supplemented
or otherwise modified from time to time. As used in this Agreement, the
following terms have the meanings specified below:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Act” means the Securities Act of 1993, as amended.



--------------------------------------------------------------------------------

“Agent” means Credit Suisse, New York Branch, in its capacity as agent for the
Investors, and its successors and assigns appointed pursuant to Section 7.09.

“Agent-Related Person” means the Agent, its Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and their
respective Affiliates.

“Agreement” is defined in the preamble.

“Alpine” is defined in the preamble.

“Alternate Rate” for any Fixed Period for any Funding Tranche means an interest
rate per annum equal to the sum of (x) Applicable Margin per annum and (y) the
Eurodollar Rate for such Fixed Period; provided, however, that in the case of:

(i) any Fixed Period existing on or after the first day of which the Agent shall
have been notified by the Conduit Investor, the Committed Investor or any
Program Support Provider that:

(w) the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for the Conduit Investor, the Committed
Investor or such Program Support Provider to fund any Funding Tranche (based on
the Eurodollar Rate) set forth above (and the Conduit Investor, the Committed
Investor or such Program Support Provider shall not have subsequently notified
the Agent that such circumstances no longer exist),

(x) U.S. dollar deposits in the London interbank market in the relevant amounts
and for the relevant portion of such Fixed Period are not available,

(y) adequate and reasonable means do not exist for ascertaining LIBOR for such
Fixed Period, or

(z) LIBOR does not accurately reflect the cost to the Conduit Investor, the
Committed Investor or such Program Support Provider (as conclusively determined
by the Conduit Investor, the Committed Investor or such Program Support Provider
(or by the Agent on its behalf)) of maintaining the applicable Funding Tranche
during such Fixed Period;

(ii) any Fixed Period of one to (and including) 13 days,

(iii) any Fixed Period relating to a Funding Tranche which is less than
$1,000,000, or

(iv) any Fixed Period with respect to which the Alternate Rate, for any reason,
becomes applicable on notice to the Agent of less than three (3) Business Days;

the “Alternate Rate” for each such Fixed Period shall be an interest rate per
annum equal to the Corporate Base Rate in effect on each day of such Fixed
Period. The “Alternate Rate” for any day on or after the occurrence of an Event
of Default shall be an interest rate equal to 2.0% per annum above the Corporate
Base Rate in effect on such day.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” has the meaning specified in the Fee Letter.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq.

“Breakage Payment” is defined in Section 2.03(b).

“Commercial Paper” means short-term promissory notes issued or to be issued by
the Conduit Investor (or its related CP Issuer) to fund the Conduit Investor’s
investments in accounts receivable or other financial assets.

“Commission” is defined in Section 3.01(c).

“Committed Investor” means, if applicable, each bank or financial institution
designated as such with respect to a particular Conduit Investor on the
signature pages hereto (or on any assignment or similar agreement pursuant to
which such Person becomes a party hereto as a Committed Investor).

“Conduit Assignee” means any commercial paper conduit administered by Credit
Suisse (including any of its branches) or any of its Affiliates and designated
by Credit Suisse (including any such branch) from time to time to accept an
assignment from the Conduit Investor of all or a portion of its rights and
obligations hereunder.

“Conduit Investor” means, initially, Alpine, together with its respective
successors and assigns, including any of its Conduit Assignees. A “Conduit
Investor” may include one or more commercial paper conduits as long as such
commercial paper conduits are either (i) Affiliates of one another or
(ii) administered by the same Person or its Affiliates. If a “Conduit Investor”
consists of more than one commercial paper conduit, each such commercial paper
conduit will have the rights and obligations with respect to the Purchased Note
as may be determined between them from time to time.

“Corporate Base Rate” means, for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate for such day, plus 0.50% and (b) the
rate of interest in effect for such day as publicly announced from time to time
by the Agent as its “prime rate”. The “prime rate” is a rate set by the Agent
based upon various factors including the Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the prime rate announced by the Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“CP Issuer” means, with respect to the Conduit Investor, any other Person which,
in the ordinary course of its business, issues Commercial Paper, the proceeds of
which Commercial Paper are made available to the Conduit Investor to acquire and
maintain its interest in the Purchased Note.

 

3



--------------------------------------------------------------------------------

“Day Count Fraction” means, as to any Funding Tranche for any Fixed Period, a
fraction (a) the numerator of which is the number of days in such Fixed Period
and (b) the denominator of which is 360 (or, with respect to any Funding Tranche
which accrues interest by reference to the Corporate Base Rate, the actual
number of days in the related calendar year).

“Designated Financial Institution” means any financial institution identified on
(or referenced in) Schedule I attached hereto.

“Distribution Period” means, initially, the period from, and including, the
Closing Date to, but excluding, the first Distribution Date and thereafter the
period from, and including, each Distribution Date to, but excluding, the next
Distribution Date.

“Eurodollar Rate” means, for any Fixed Period, an interest rate per annum
(rounded upward to the nearest 1/1000th of 1%) determined pursuant to the
following formula:

 

Eurodollar Rate =

   LIBOR       1.00 - Eurodollar Reserve Percentage   

where,

“Eurodollar Reserve Percentage” means, for any Fixed Period, the maximum reserve
percentage (expressed as a decimal, rounded upward to the nearest 1/1000th of
1%) in effect on the date LIBOR for such Fixed Period is determined under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) having a term
comparable to such Fixed Period; and

“LIBOR” means the rate per annum equal to the applicable British Bankers’
Association Interest Settlement Rate for deposits in U.S. dollars for a period
of one month appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) on
the second Business Day prior to the commencement of such Fixed Period in the
approximate amount of the portion of the Funded Amount associated with such
Fixed Period, provided that, (i) if Reuters Screen FRBD is not available to the
Agent for any reason, LIBOR for such Fixed Period shall instead be the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
U.S. dollars for a period of one month as reported by any other generally
recognized financial information service as of 11:00 a.m. (London time) on the
second Business Day prior to the commencement of such Fixed Period in the
approximate amount of the portion of the Funded Amount associated with such
Fixed Period, and (ii) if no such British Bankers’ Association Interest
Settlement Rate is available to the Agent, LIBOR for such Fixed period shall
instead be the rate determined by the Agent to be the rate at which the Agent
offers to place deposits in U.S. dollars for a period of one month with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) on the second Business Day prior to the commencement of such Fixed
Period in the approximate amount of the portion of the Funded Amount associated
with such Fixed Period.

 

4



--------------------------------------------------------------------------------

“Event of Bankruptcy” means, with respect to any Person, (a) that such Person
(i) shall generally not pay its debts as such debts become due or (ii) shall
admit in writing its inability to pay its debts generally or (iii) shall make a
general assignment for the benefit of creditors; (b) any proceeding shall be
instituted by or against such Person seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property; or (c) such Person shall take any corporate, partnership or other
similar appropriate action to authorize any of the actions set forth in the
preceding clauses (a) or (b) .

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Agent on such
day on such transactions as determined by it.

“Fee Letter” means the agreement, dated as of the Closing Date, among the
Seller, NFC and the Agent.

“Fitch” means Fitch Ratings and its successors in interest.

“Fixed Period” means, unless otherwise mutually agreed by the Agent and the
applicable Investor, with respect to any Funding Tranche, (i) initially the
period commencing on (and including) the date of the initial purchase or funding
of such Funding Tranche and ending on (but excluding) the next following
Distribution Date and (ii) thereafter, each period commencing on (and including)
the first day after the last day of the immediately preceding Fixed Period for
such Funding Tranche and ending on (and excluding) the next following
Distribution Date; provided, that

(i) any Fixed Period with respect to any Funding Tranche which would otherwise
end on a day which is not a Business Day shall be extended to the next
succeeding Business Day; provided, however, if interest in respect of such Fixed
Period is computed by reference to the Eurodollar Rate, and such Fixed Period
would otherwise end on a day which is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Fixed
Period shall end on the next preceding Business Day; and

(ii) in the case of any Fixed Period for any Funding Tranche which commences
before the Final Scheduled Distribution Date and would otherwise end on a date
occurring after the Final Scheduled Distribution Date, such Fixed

 

5



--------------------------------------------------------------------------------

Period shall end on such Final Scheduled Distribution Date and the duration of
each Fixed Period which commences on or after the Final Scheduled Distribution
Date shall be of such duration as shall be selected by the Agent.

“Funded Amount” means on any Business Day, an amount equal to the result of
(a) the Initial Invested Amount, plus (b) all Subsequent Invested Amounts, minus
(c) the aggregate principal amount of principal payments made to the Noteholder
prior to such day; provided, that the Funded Amount shall be restored or
reinstated to the extent any such principal payment so received and applied is
at any time rescinded, returned or refunded for any reason.

“Funding Date” means each date on which an Incremental Funding is made
hereunder.

“Funding Limit” means with respect to any Investor, the amount set forth with
respect to such Investor on the signature pages hereto or on any assignment
agreement or similar document pursuant to which such Person became a party
hereto as an Investor.

“Funding Period Expiration Date” means October 31, 2008.

“Funding Tranche” means, at any time, each portion of the Funded Amount
allocated to the same Fixed Period and accruing interest by reference to the
same Alternate Rate at such time.

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.

“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the applicable Person.

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

“Incremental Funding” means any loan or advance made hereunder from time to time
on any date following the Closing Date.

“Indemnified Amounts” has the meaning specified in Section 6.01.

“Indemnified Parties” has the meaning specified in Section 6.01.

“Indenture” is defined in the first paragraph of the Recitals hereto.

“Indenture Trustee” is defined in the Indenture.

“Initial Invested Amount” means $239,044,564.85.

 

6



--------------------------------------------------------------------------------

“Investors” means the Conduit Investor (and its related CP Issuer, if any), the
Committed Investor and/or the Program Support Providers, as the context may
require or permit.

“Issuer” or “Trust” means Navistar Financial 2008-B Owner Trust, a Delaware
statutory trust.

“Material Adverse Effect” means a material adverse effect on (i) the business,
results of operations or financial condition or the material properties or
assets of NFC or NFRRC, (ii) the ability of NFC or NFRRC to perform its
obligations hereunder or under any other Basic Document or (iii) the interests
of the Agent or any Investor hereunder or under the other Basic Documents.

“Maximum Net Investment” means $300,000,000; provided, that the Maximum Net
Investment shall be reduced to the then Funded Amount on the earlier of (i) the
Funding Period Expiration Date and (ii) the date specified by the Seller in a
written notice delivered to the Agent and, at all times thereafter, the Maximum
Net Investment shall equal the Funded Amount.

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

“NFC” is defined in the preamble.

“NFRRC” means Navistar Financial Retail Receivables Corporation, a Delaware
corporation, and its successors and permitted assigns.

“Noteholders’ Interest Distributable Amount” means, with respect to any
Distribution Date, the sum of:

(A) the sum of (i) the summation of the amount of interest accrued during the
related Distribution Period on each Funding Tranche funded by the Conduit
Investor through the issuance of Commercial Paper, determined by multiplying
(a) the applicable Alternate Rate times (b) the Weighted Average Funded Amount
for such Funding Tranche times (c) the applicable Day Count Fraction for which
interest accrued at such rate and (ii) any Noteholders’ Interest Distributable
Amount calculated in accordance with clause (A)(i) above due but not paid with
respect to the prior Distribution Period, plus interest on such unpaid amount
calculated as the product of (x) the weighted average Alternate Rate for all
Funding Tranches during the most recent Distribution Period, times (y) the
amount of such unpaid Noteholders’ Interest Distributable Amount, times (z) for
Funding Tranches that do not accrue interest by reference to the Corporate Base
Rate, the quotient of the number of days in the related Distribution Period
divided by 360 and for Funding Tranches that accrue interest by reference to the
Corporate Base Rate, the quotient of the number of days in the related
Distribution Period divided by 365 or 366, as applicable.

plus

(B) the sum of (i) the summation of the amount of interest accrued during the
related Distribution Period on each Funding Tranche not described in preceding
clause (A), determined by multiplying (a) the applicable Alternate Rate times
(b) the Weighted Average Funded

 

7



--------------------------------------------------------------------------------

Amount for such Funding Tranche times (c) the applicable Day Count Fraction for
which interest accrued at such rate and (ii) any Noteholders’ Interest
Distributable Amount calculated in accordance with clause (B)(i) above due but
not paid with respect to the prior Distribution Period, plus interest on such
unpaid amount calculated as the product of (x) the weighted average Alternate
Rate for all Funding Tranches during the most recent Distribution Period, times
(y) the amount of such unpaid Noteholders’ Interest Distributable Amount, times
(z) for Funding Tranches that do not accrue interest by reference to the
Corporate Base Rate, the quotient of the number of days in the related
Distribution Period divided by 360 and for Funding Tranches that accrue interest
by reference to the Corporate Base Rate, the quotient of the number of days in
the related Distribution Period divided by 365 or 366, as applicable.

“Note Interest” means, with respect to any Investor at any time, the undivided
interest in the Purchased Note owned by such Investor at such time.

“Notice of Funding” means each notice relating to a request for Incremental
Funding delivered pursuant to Section 2.01(b) and in the form attached hereto as
Exhibit B.

“Other Obligations” means the fees under the Fee Letter and any other amounts
payable to the Agent or any Investor under or in connection with this Agreement
or any other Basic Document (other than principal or interest in respect of the
Purchased Note), including, without limitation, all Breakage Payments and all
amounts payable from time to time pursuant to Article VI.

“Program Support Agreement” means and includes any agreement entered into by any
Program Support Provider providing for the issuance of one or more letters of
credit for the account of the Conduit Investor, the issuance of one or more
surety bonds for which the Conduit Investor is obligated to reimburse the
applicable Program Support Provider for any drawings thereunder, the sale by the
Conduit Investor to any Program Support Provider of the Purchased Note (or any
portion thereof or participation therein) and/or the making of loans and/or
other extensions of credit to the Conduit Investor in connection with the
Conduit Investor’s commercial paper program, together with any letter of credit,
surety bond or other instrument issued thereunder, whether any of the foregoing
is for the purpose of providing credit support or liquidity to the Conduit
Investor.

“Program Support Provider” means and includes any Person now or hereafter
extending credit or having a commitment to extend credit to or for the account
of, or to make purchases from, the Conduit Investor or issuing a letter of
credit, surety bond or other instrument to support any obligations arising under
or in connection with the Conduit Investor’s commercial paper program.

“Purchased Note” means the Note, in the maximum aggregate principal amount of
$300,000,000 issued on the Closing Date by the Trust to the Agent (or its
nominee) on behalf of the Investors pursuant to the Indenture and Section 2.01
hereof.

“Recipient” has the meaning specified in Section 2.04.

“Seller” is defined in the preamble.

 

8



--------------------------------------------------------------------------------

“Servicer” is defined in the preamble.

“Standard & Poor’s” or “S&P” means Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc., or any successor that is a nationally recognized
statistical rating organization.

“Subsequent Invested Amount” means, with respect to any Incremental Funding, the
dollar amount of such Incremental Funding.

“Trust” or “Issuer” means Navistar Financial 2008-B Owner Trust, a Delaware
statutory trust.

“Weighted Average Funded Amount” means, with respect to any Funding Tranche for
any Fixed Period, the quotient of (i) the summation of the portion of the Funded
Amount allocated to such Funding Tranche determined as of each day in such Fixed
Period, divided by (ii) the number of days in such Fixed Period.

SECTION 1.02. Terms Generally. All terms defined directly or by incorporation
herein shall have the defined meanings when used in any certificate or other
document delivered pursuant hereto unless otherwise defined therein. For
purposes of this Agreement and all such certificates and other documents, unless
the context otherwise requires: (a) accounting terms not otherwise defined
herein, and accounting terms partly defined herein to the extent not defined,
shall have the respective meanings given to them under, and shall be construed
in accordance with, generally accepted accounting principles in effect in the
United States from time to time; (b) terms used in Article 9 of the applicable
UCC as in effect from time to time, and not specifically defined herein, are
used herein as defined in such Article 9; (c) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (d) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to this Agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of this
Agreement (or such certificate or document); (e) references to any Article,
Section, Schedule or Exhibit are references to Articles, Sections, Schedules and
Exhibits in or to this Agreement (or the certificate or other document in which
the reference is made) and references to any paragraph, subsection, clause or
other subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (f) the
term “including” means “including without limitation”; (g) references to any law
refer to that law as amended from time to time and include any successor law;
(h) references to any agreement refer to that agreement as from time to time
amended or supplemented or as the terms of such agreement are waived or modified
in accordance with its terms; (i) references to any Person include that Person’s
successors and permitted assigns; and (j) headings are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.

SECTION 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each means “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.

 

9



--------------------------------------------------------------------------------

ARTICLE II

Matters Relating to the Purchased Note

SECTION 2.01. Purchase of the Purchased Note; Incremental Fundings.

(a) Purchase of the Purchased Note. On the terms and subject to the conditions
set forth in this Agreement, and in reliance on the covenants, representations,
warranties and agreements herein and therein set forth, the Seller shall cause
to be issued (and shall cause the Indenture Trustee to authenticate and deliver
to the Agent), and the Agent shall purchase (on behalf of the Investors), the
Purchased Note issued on the Closing Date. The purchase price payable for the
Purchased Note shall be equal to the Initial Invested Amount. The Agent (or its
nominee) shall hold the Purchased Note on behalf of the Investors pro rata in
accordance with their respective outstanding portions (if any) of the Funded
Amount funded by them from time to time. The Purchased Note so issued shall be
dated as of the Closing Date, registered in the name of the Agent (or its
nominee) and duly authenticated in accordance with the provisions of the
Indenture. Without limiting any other provision of this Agreement, the issuance
of the Purchased Note and the funding of the Initial Invested Amount thereunder
on the Closing Date are subject to the satisfaction of the conditions precedent
set forth in Sections 4.01(a) and 4.01(b). Upon such issuance, (i) the Agent
shall thereby acquire the Purchased Note, and (ii) the Agent and the Investors
shall become subject to the terms and conditions set forth herein and the
Indenture.

(b) Incremental Fundings. Subject to the terms and conditions of this Agreement
(including, without limitation, Sections 4.01(a) and 4.01(c) hereof) and the
other Basic Documents, from time to time prior to the Funding Period Expiration
Date upon receipt by the Agent of a Notice of Funding at least five (5) Business
Days (or such other period as the Seller and the Agent may agree) prior to the
proposed Funding Date, the Agent, on behalf of the Investors (ratably based on
their respective Funding Limits), shall make Incremental Fundings to the Seller
on Funding Dates in the amounts so requested in any such Notice of Funding (but
in no event shall the Funded Amount after giving effect to such Incremental
Funding exceed the Maximum Net Investment), and upon such request, each Investor
severally agrees to make available to the Agent the amount necessary to fund its
ratable portion of such Incremental Funding; provided, however, that neither the
Agent nor any Investor shall be required to (i) fund any portion of an
Incremental Funding to the extent that, after giving effect thereto, its ratable
share of the Funded Amount would exceed its Funding Limit or (ii) make more than
one Incremental Funding during any calendar month. Notwithstanding anything to
the contrary herein, in no event shall the Conduit Investor be committed or
obligated to provide any funding under Section 2.01(a) or (b). In the event that
the Conduit Investor elects (in its sole discretion) not to provide any funding
in respect of the Initial Invested Amount or any Subsequent Invested Amount,
then the Committed Investor relating to the Conduit Investor shall, subject to
all of the other terms and conditions set forth herein (including Article IV),
make the funding that the Conduit Investor elected not to fund.

 

10



--------------------------------------------------------------------------------

SECTION 2.02. The Purchased Note; Etc. The funding of the Initial Invested
Amount and each Subsequent Invested Amount shall be evidenced by the Purchased
Note and shall be governed by and subject to the Indenture. All payments to be
made on the Purchased Note shall be made in accordance with the Indenture and
the terms of this Agreement. The sole Holder of the Purchased Note shall be the
Agent, which shall hold such Purchased Note for the benefit of the Investors.
Except as otherwise required in the Indenture, all payments to be made on the
Purchased Note shall be made by wire transfer of immediately available funds to
the account set forth below the Agent’s signature to this Agreement (or to such
other account as the Agent may specify from time to time in writing to the
Seller and the Indenture Trustee).

SECTION 2.03. Calculation of Interest; Etc.

(a) On or before the second Business Day after the end of each Monthly Period,
the Agent shall calculate for the related Distribution Date, the Noteholders’
Interest Distributable Amount payable on such Distribution Date and provide such
calculation to the Servicer in writing. If (i) there is an Incremental Funding
on or after the first day of any calendar month but prior to the Distribution
Date in such calendar month and/or (ii) any Funding Tranche begins to accrue
interest by reference to the Corporate Base Rate, in each case, after the date
the Agent provides the Noteholders’ Interest Distributable Amount calculation
for any Distribution Date, the Agent shall promptly provide the Servicer a
recalculation of the of “Noteholders’ Interest Distributable Amount” for such
Distribution Date.

(b) If (i) any distribution of principal is made with respect to any Funding
Tranche with a Fixed Period and a fixed interest rate other than on a
Distribution Date or any Notice of Funding is delivered by the Seller but the
proposed Incremental Funding is not drawn upon by the Seller and (ii) as a
consequence of such distribution or failure to draw the interest paid by an
Investor to providers of funds to it to fund such Funding Tranche, or to fund
such failed Incremental Funding, exceeds returns earned by such Investor with
respect to such Funding Tranche or the funds raised to fund such failed
Incremental Funding, factoring in actual returns earned during the Fixed Period
and assuming redeployment of such funds in highly rated short-term money market
instruments from the date of principal distribution (or failure to draw) through
the end of the Fixed Period, then, upon written notice (including a detailed
calculation of the Breakage Payment) from the Agent to the Servicer, such
Investor shall be entitled to receive additional amounts in the amount of such
excess (each, a “Breakage Payment”) on the second Business Day after the
Servicer receives such notice or, if later, on the date of such distribution.

(c) On each date the principal amount of the Purchased Note is increased or
reduced, a duly authorized officer, employee or agent of the Agent (or its
nominee) shall make appropriate notations in its books and records of the
applicable rates of interest and the amount of each such increase or reduction,
as applicable. Each of the Servicer, the Seller and each Investor authorizes
each duly authorized officer, employee and agent of the Agent (or its nominee)
to make such notations on the books and records as aforesaid and such notation
made in accordance with the foregoing authority shall be binding on the
Servicer, the Seller and each Investor absent manifest error.

(d) Whenever any amount is paid pursuant to the Indenture to the Agent in
connection with the Purchased Note, the Agent shall promptly allocate such
amounts among the applicable Investors and pay, or cause to be paid, out of such
funds received by it, to each

 

11



--------------------------------------------------------------------------------

applicable Investor, its share of such amount; provided, that if any such amount
paid to the Agent is insufficient to pay the amount due to each Investor in
respect of such amounts, the Agent shall distribute the amount it has received
to each Investor pro rata based on the amounts owed to each Investor and
forthwith report the amount of such deficiency to the Seller, the Indenture
Trustee and the Servicer.

SECTION 2.04. Sharing of Payments, Etc. If any Investor (for purposes of this
Section only, being a “Recipient”) shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of any Note Interest owned by it in excess of its ratable share of
payments on account of the applicable Funded Amount obtained by the Investors
entitled thereto, such Recipient shall forthwith purchase from the Investors
entitled to a share of such amount participations in the applicable Note
Interests owned by such Persons as shall be necessary to cause such Recipient to
share the excess payment ratably with each such other Person entitled thereto;
provided, that if all or any portion of such excess payment is thereafter
recovered from such Recipient, such purchase from each such other Person shall
be rescinded and each such other Person shall repay to the Recipient the
purchase price paid by such Recipient for such participation to the extent of
such recovery, together with an amount equal to such other Person’s ratable
share (according to the proportion of (a) the amount of such other Person’s
required payment to (b) the total amount so recovered from the Recipient) of any
interest or other amount paid or payable by the Recipient in respect of the
total amount so recovered.

ARTICLE III

Representations and Warranties

SECTION 3.01. Representation and Warranties.

(a) The Seller. The Seller hereby makes the following representations and
warranties to the Agent and the Investors as of the Closing Date and as of each
subsequent Funding Date, and the Investors and the Agent shall be deemed to have
relied on such representations and warranties in purchasing the Purchased Note
on the Closing Date and making an Incremental Funding on such Funding Date:

(i) the Seller repeats and reaffirms the representations and warranties of the
Seller set forth in Section 2.05 and Section 3.01 of the Pooling Agreement and
represents and warrants that such representations and warranties are true and
correct;

(ii) each of the Basic Documents executed by the Seller has been duly
authorized, executed and delivered by the Seller, and is the valid and legally
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except that the enforcement thereof may be subject to
(x) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and (y) general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought;

 

12



--------------------------------------------------------------------------------

(iii) the Purchased Note has been duly and validly authorized and, when executed
and authenticated in accordance with the terms of the Indenture, and delivered
to and paid for in accordance with this Agreement, (x) will be duly and validly
issued and outstanding and will constitute the valid and binding obligation of
the Trust enforceable against the Trust in accordance with its terms, except
that the enforcement thereof may be subject to (A) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (B) general principles of equity and
the discretion of the court before which any proceeding therefor may be brought
and (y) will be entitled to the benefits of the Indenture;

(iv) there is no pending or, to the Seller’s knowledge, threatened action, suit
or proceeding by or against the Seller before any Governmental Authority or any
arbitrator (w) asserting the invalidity of this Agreement, any other Basic
Document or the Purchased Note, (x) seeking to prevent the issuance of the
Purchased Note or the consummation of any of the transactions contemplated by
this Agreement or any other Basic Document, (y) that might materially and
adversely affect the performance by the Seller or the Trust of its obligations
under, or the validity or enforceability of, this Agreement, any other Basic
Document or the Purchased Note or (z) that if determined adversely as to the
Seller or the Trust would have a Material Adverse Effect;

(v) except for those caused by the failure of NFC and its affiliates to deliver
its financial statements and related financial information for fiscal quarter
ended July 31 of 2008 prior to the earliest of (1) November 30, 2008, (2) five
(5) Business Days after the filing thereof with the Commission and (3) the date
on which such financial statements are (or any of them is) required to be
delivered pursuant to the Credit Agreement, the Seller (x) is not in violation
of its Certificate of Incorporation or By-Laws and (y) is not in breach or
violation of any of the terms or provisions of, or with the giving of notice or
lapse of time, or both, would be in default under, any contract, indenture,
mortgage, deed of trust, loan agreement, note, lease, partnership agreement, or
other agreement or instrument to which the Seller is a party or by which it may
be bound or to which any of its properties or assets may be subject, except for
such violations or defaults that would not have a Material Adverse Effect;

(vi) any taxes, fees and other charges of Governmental Authorities applicable to
the Seller in connection with the execution, delivery and performance by the
Seller of the Basic Documents or otherwise applicable to the Seller in
connection with the Trust have been paid or will be paid by the Seller at or
prior to the Closing Date or such subsequent Funding Date, as applicable, to the
extent then due, except for any such failures to pay which, individually and in
the aggregate, would not have a Material Adverse Effect;

(vii) the Trust has been duly created and is validly existing under the laws of
the State of Delaware and the Seller has authorized the Trust to issue and sell
the Purchased Note and to incur Incremental Fundings;

(viii) neither the Trust nor the Seller is insolvent or the subject of any
voluntary or involuntary bankruptcy proceeding;

 

13



--------------------------------------------------------------------------------

(ix) no proceeds of a purchase hereunder will be used by the Seller (x) for a
purpose that violates or would be inconsistent with Regulations T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (y) to acquire any security in any transaction in violation of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended;

(x) assuming the accuracy of the representations and warranties of the Investors
set forth below, the sale of the Purchased Note pursuant to the terms of this
Agreement and the Indenture will not require registration of the Purchased Note
under the Act;

(xi) neither the Trust nor the Seller is an “investment company” or is
controlled by an “investment company” within the meaning of the 1940 Act;

(xii) no written information furnished or to be furnished by the Seller or any
of its Affiliates, agents or representatives to the Investors or the Agent for
purposes of or in connection with this Agreement, including, without limitation,
any reports delivered pursuant to Section 5.02 and any information relating to
the Receivables and NFC’s retail receivables financing business, is or shall be
inaccurate in any material respect, or contains or shall contain any material
misstatement of fact, or omits or shall omit to state a material fact or any
fact necessary to make the statements contained therein not misleading, in each
case as of the date such information was or shall be stated or certified and as
of the date such information was delivered by the Seller or any of its
Affiliates, agents or representatives to the Investors or the Agent;

(xiii) the Indenture is not required to be qualified under the Trust Indenture
Act; and

(xiv) (A) the Seller’s chief executive office and principal place of business
is, and has been at all times during the five years preceding the date of this
Agreement, located in the State of Illinois and (B) the Seller is a “registered
organization” (as defined in Section 9-102 of the UCC) incorporated in the State
of Delaware and, for purposes of Article 9 of the UCC, NFC is, and has been at
all times during the five years preceding the date of this Agreement, located in
the State of Delaware.

(b) NFC. NFC hereby makes the following representations and warranties to the
Investors and the Agent as of the Closing Date and as of each subsequent Funding
Date (or with respect to the Designated Receivables, as of the date such
Designated Receivables were sold to the Seller), and the Investors and the Agent
shall be deemed to have relied on such representations and warranties in
purchasing the Purchased Note on the Closing Date and in making (or committing
to make) an Incremental Funding on such Funding Date:

(i) NFC repeats and reaffirms the representations, warranties and covenants of
the Servicer set forth in Section 5.01 of the Servicing Agreement and the
representations and warranties of NFC set forth in Sections 3.01, 3.02 and 5.01
of the Purchase Agreement and represents and warrants that all such
representations and warranties are true and correct as of such date;

 

14



--------------------------------------------------------------------------------

(ii) no Governmental Action which has not been obtained is required by or with
respect to NFC in connection with any of the Basic Documents, except any such
failure which would not have a Material Adverse Effect;

(iii) each of the Basic Documents has been duly authorized, executed and
delivered by NFC, and is the valid and legally binding obligation of NFC,
enforceable against NFC in accordance with its terms, except that the
enforcement thereof may be subject to (x) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (y) general principles of equity and
the discretion of the court before which any proceeding therefor may be brought;

(iv) the Purchased Note has been duly and validly authorized and, when executed
and authenticated in accordance with the terms of the Indenture, and delivered
to and paid for in accordance with this Agreement, (x) will be duly and validly
issued and outstanding and will constitute the valid and binding obligation of
the Trust enforceable against the Trust in accordance with its terms, except
that the enforcement thereof may be subject to (A) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (B) general principles of equity and
the discretion of the court before which any proceeding therefor may be brought
and (y) will be entitled to the benefits of the Indenture;

(v) there is no pending or, to NFC’s knowledge, threatened action, suit or
proceeding by or against NFC or the Seller before any Governmental Authority or
any arbitrator (w) asserting the invalidity of this Agreement, any other Basic
Document or the Purchased Note, (x) seeking to prevent the issuance of the
Purchased Note or the consummation of any of the transactions contemplated by
this Agreement or any other Basic Document, (y) that might materially and
adversely affect the performance by any of NFC, the Seller or the Trust of its
obligations under, or the validity or enforceability of, this Agreement, any
other Basic Document or the Purchased Note or (z) that if determined adversely
as to NFC, the Seller or the Trust would have a Material Adverse Effect;

(vi) except for those caused by the failure of NFC and its affiliates to deliver
its financial statements and related financial information for the fiscal
quarter ended July 31 of 2008 prior to the earliest of (1) November 30, 2008,
(2) five (5) Business Days after the filing thereof with the Commission and
(3) the date on which such financial statements are (or any of them is) required
to be delivered pursuant to the Credit Agreement, NFC (x) is not in violation of
its Certificate of Incorporation or By-Laws and (y) is not in breach or
violation of any of the terms or provisions of, or with the giving of notice or
lapse of time, or both, would be in default under, any contract, indenture,
mortgage, deed of trust, loan agreement, note, lease, partnership agreement, or
other agreement or instrument to which NFC is a party or by which it may be
bound or to which any of its properties or assets may be subject, except for
such violations or defaults that would not have a Material Adverse Effect;

(vii) any taxes, fees and other charges of Governmental Authorities applicable
to NFC in connection with the execution, delivery and performance by NFC of the
Basic Documents or otherwise applicable to NFC in connection with the Trust have
been paid or will be paid by NFC at or prior to the Closing Date or such
subsequent Funding Date, as applicable, to the extent then due, except for any
such failures to pay which, individually and in the aggregate, would not have a
Material Adverse Effect;

 

15



--------------------------------------------------------------------------------

(viii) the Trust has been duly created and is validly existing under the laws of
the State of Delaware;

(ix) neither the Trust nor NFC is insolvent or the subject of any insolvency
proceeding;

(x) no written information furnished or to be furnished by NFC or its
Affiliates, agents or representatives to the Investors or the Agent for purposes
of or in connection with this Agreement, including, without limitation, any
reports delivered pursuant to Section 5.02 and any information relating to the
Receivables and NFC’s retail receivable financing business, is or shall be
inaccurate in any material respect, or contains or shall contain any material
misstatement of fact, or omits or shall omit to state a material fact or any
fact necessary to make the statements contained therein not misleading, in each
case as of the date such information was or shall be stated or certified, and
such information heretofore furnished remains true and correct in all material
respects as of the date such information was delivered by NFC or any of its
Affiliates, agents or representatives to the Investors or the Agent; and

(xi) (x) NFC’s chief executive office and principal place of business is, and
has been at all times during the five (5) years preceding the date of this
Agreement, located in the State of Illinois and (y) NFC is a “registered
organization” (as defined in Section 9-102 of the UCC) incorporated in the State
of Delaware and, for purposes of Article 9 of the UCC, NFC is, and has been at
all times during the five (5) years preceding the date of this Agreement,
located in the State of Delaware.

(c) Investors and Agent. The Investors and the Agent (each as to itself only)
hereby make the following representations and warranties to the Seller and NFC
as of the Closing Date and as of each subsequent Funding Date, and the Seller
shall be deemed to have relied on such representations and warranties in selling
the Purchased Note on the Closing Date and in drawing upon any Incremental
Funding:

(i) the Purchased Note (or its interest therein) will be acquired for investment
only and not with a view to any public distribution thereof, and no Investor
will offer to sell or otherwise dispose of its interest in the Purchased Note so
acquired by it (or any interest therein) in violation of any of the registration
requirements of the Act or any applicable state or other securities laws;

(ii) the Agent and each Investor acknowledges that it has no right to require
the Seller to register the Purchased Note under the Act or any other securities
law;

(iii) the Agent and each Investor has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of an
investment in the Purchased Note, and it is able to bear the economic risk of
such investment. The Agent and each Investor has reviewed the Pooling Agreement,
the Servicing Agreement and the Indenture (including the schedule and exhibits
thereto) and have had the opportunity to perform due diligence with respect
thereto and to ask questions of and receive answers from the Seller and its
representatives concerning the Seller, the Trust and the Purchased Note;

 

16



--------------------------------------------------------------------------------

(iv) each Investor and the Agent is an “accredited investor” as defined in Rule
501, promulgated by the Securities and Exchange Commission (the “Commission”)
under the Act; and

(v) none of the Investors or the Agent is required to register as an “investment
company”, and none of the Investors or the Agent is controlled by an “investment
company” within the meaning of the 1940 Act.

ARTICLE IV

Conditions

SECTION 4.01. Conditions Precedent.

(a) The obligations of the Agent, for the benefit of the Investors, to purchase
the Purchased Note and to make any Incremental Funding, is subject to the
conditions precedent that (i) the Purchased Note shall have been on the Closing
Date (and shall be on each subsequent Funding Date) rated “AAA” by S&P, (ii) the
Agent shall have received each of the Basic Documents (each of which shall be in
full force and effect on the Closing Date and on each subsequent Funding Date),
(iii) the Agent shall have received the certificates, opinions, lien searches
and other items listed on Exhibit A hereto, (iv) the Agent shall have received
all fees and expenses required to be paid on such date pursuant to the terms of
this Agreement and the Fee Letter and (v) all conditions precedent under the
Indenture and the other Basic Documents shall have been satisfied (and the Agent
shall have received copies of all documentation delivered in connection
therewith).

(b) The funding of the Initial Invested Amount shall be subject to the
additional conditions precedent that:

(i) the Agent shall have received copies of all settlement statements and all
reports required to be delivered by the Servicer pursuant to Section 2.17 of the
Servicing Agreement;

(ii) each of the representations and warranties of the Seller and the Servicer
made herein and of the Trust made in the Basic Documents shall be true and
correct in all material respects as of the Closing Date (except to the extent
they expressly relate to an earlier or later date);

(iii) the Seller, the Trust and the Servicer shall be in compliance in all
material respects with all of their respective covenants contained in the Basic
Documents;

(iv) (x) no Event of Default or Servicer Default shall have occurred and be
continuing and no Event of Default or Servicer Default shall occur as a result
of funding the Initial Invested Amount and (y) no event shall have occurred and
be continuing or shall occur as a result of funding the Initial Invested Amount
which, with the giving of notice or lapse of time or both, would constitute an
Event of Default or Servicer Default; and

 

17



--------------------------------------------------------------------------------

(v) the Initial Aggregate Starting Receivables Balance shall equal or exceed
$279,584,286.37.

(c) The funding of any Incremental Funding on any Funding Date shall be subject
to the additional conditions precedent that:

(i) the Agent shall have received copies of all settlement statements and all
reports required to be delivered by the Servicer to the pursuant to Section 2.17
of the Servicing Agreement;

(ii) each of the representations and warranties of the Seller and the Servicer
made herein and of the Trust made in the Basic Documents shall be true and
correct in all material respects as of such Funding Date (except to the extent
they expressly relate to an earlier or later date);

(iii) the Seller, the Trust and the Servicer shall be in compliance in all
material respects with all of their respective covenants contained in the Basic
Documents;

(iv) (x) no Event of Default or Servicer Default shall have occurred and be
continuing and no Event of Default or Servicer Default shall occur as a result
of making such Incremental Funding and (y) no event shall have occurred and be
continuing or shall occur as a result of making such Incremental Funding which,
with the giving of notice or lapse of time or both, would constitute an Event of
Default or Servicer Default;

(v) the Funding Period Expiration Date shall not have occurred;

(vi) the Funded Amount (after giving effect to such Incremental Funding) shall
not exceed the Maximum Net Investment;

(vii) the Subsequent Invested Amount for such Incremental Funding shall not
exceed 85.50% of the Starting Receivable Balances of the Subsequent Receivables
transferred to the Trust on the related Subsequent Transfer Date;

(viii) the amount on deposit in the Reserve Account (after giving effect to the
Reserve Account Subsequent Transfer Deposit on the related Subsequent Transfer
Date) shall equal the Specified Reserve Account Balance;

(ix) together with the Notice of Funding delivered pursuant to Section 2.01(b),
the Agent shall have received, a pool cut, in substantially the same form (with
such changes as NFC and the Agent may agree) as was delivered to the Agent in
connection with the initial transfer of Receivables on the Closing Date (A) with
respect to the Subsequent Receivables transferred to the Trust on the related
Subsequent Transfer Date and (B) to the extent necessary to confirm that the
Receivables as a whole conform to the pool criteria set forth in Section 3.01 of
the Purchase Agreement, with respect to all of the Receivables in the Trust
(after giving effect to the transfer of such Subsequent Receivables);

 

18



--------------------------------------------------------------------------------

(x) the Agent shall have received (1) opinions of legal counsel for each of
Truck Retail Instalment Paper Corp., NFC, NFRRC and the Trust (which may include
in-house counsel) reasonably acceptable to the Agent which address UCC,
bankruptcy and such other matters as the Agent may reasonably request in form
and substance substantially similar as given on the Closing Date, (2) copies of
proper financing statements or releases with respect to previously filed
financing statements, duly filed on or before the date of such Incremental
Funding under the UCC of all jurisdictions that the Agent may deem necessary or
desirable in order to perfect the ownership and security interests contemplated
by this Agreement and the other Basic Documents and (3) such other certificates
or documentation reasonably requested by the Agent; and

(xi) the Indenture Trustee shall have delivered to the Agent and the Servicer,
on or prior to such Funding Date, a certificate signed by one or more of its
officers and stating that each of the representations and warranties of the
Indenture Trustee set forth in Section 6.13 of the Indenture are true and
correct in all material respects as of such Funding Date.

ARTICLE V

Covenants of the Seller and Servicer

SECTION 5.01. Access. Notwithstanding anything to the contrary contained in any
Basic Document, so long as the Purchased Note remains outstanding, each of NFC
and the Seller will, at any time from time to time during regular business hours
with reasonable notice to the Seller and NFC, permit the Investors or the Agent,
or their agents or representatives to:

(a) examine all books, records and documents (including computer tapes and
disks) in the possession or under the control of the Seller or NFC relating to
the Receivables (including, without limitation, such books, records and
documents as may be necessary to verify the accuracy of the Servicer’s
Certificates), and

(b) visit the offices and property of the Seller or NFC for the purpose of
examining such materials described in clause (a) above;

it being understood that except as provided in Section 8.12, any information
obtained by an Investor or the Agent pursuant to this Section 5.01 shall be held
in confidence by the Investors and the Agent unless and to the extent such
information (i) has become available to the public, (ii) is required or
requested by any Governmental Authority or in any court proceeding or (iii) is
required by any Governmental Rule. In the case of any disclosure permitted by
clause (ii) or (iii), each applicable Investor and the Agent shall use
commercially reasonable efforts to (x) provide the Seller with advance notice of
any such disclosure and (y) cooperate with the Seller in limiting the extent or
effect of any such disclosure.

SECTION 5.02. Information from NFC. So long as the Purchased Note remains
outstanding, NFC will furnish to the Agent:

(a) a copy of each certificate, opinion, report, statement, notice or other
communication (other than investment instructions) furnished by or on behalf of
NFC or the

 

19



--------------------------------------------------------------------------------

Seller to the Indenture Trustee under any Basic Document, concurrently
therewith, and promptly after receipt thereof, a copy of each notice, demand or
other communication received by or on behalf of NFC or the Seller under any
Basic Document;

(b) as soon as reasonably possible following a request therefor, such other
information (including financial information), documents, records or reports
respecting the Trust, the Receivables, the Seller or, to the extent it relates
to the origination of Receivables or the servicing of the Trust, NFC, as the
Investors or Agent may from time to time reasonably request;

(c) (I) except as provided in immediately succeeding clause (II), for periods
after the Closing Date, as soon as available and in any event within (i) 45 days
after the end of each of the first three fiscal quarters of any fiscal year and
(ii) 105 days after the end of the last fiscal quarter of any fiscal year,
copies of the interim or annual, as applicable, financial statements of NFC,
prepared in conformity with generally accepted accounting principles
consistently applied (and, solely in the case of the financial statements
described in clause (ii), above, prepared by a nationally recognized independent
accounting firm) and (II) on or before the earliest of (1) November 30, 2008,
(2) five (5) Business Days after the filing thereof with the Commission and
(3) the date on which such financial statements are (or any of them is) required
to be delivered pursuant to the Credit Agreement, copies of the interim
financial statements of NFC for the fiscal quarter ended July 31 of 2008
(provided, that, NFC shall not be required to deliver the interim financial
statements described in this clause (ii) to the extent that (x) the lenders
party to the Credit Agreement have waived in writing the corresponding
requirement set forth in the Credit Agreement and (ii) Credit Suisse, as a
lender under the Credit Agreement, has affirmatively consented to any such
waiver), in each case, prepared in conformity with generally accepted accounting
principles consistently applied (except to the extent such inconsistencies are
described therein);

(d) as soon as possible and in any event within two Business Days (or, with
respect to a Servicer Default, within five Business Days) after knowledge
thereof by a Responsible Officer of NFC, notice of each Event of Default or
Servicer Default or event which with the giving of notice or the passage of time
or both would constitute an Event of Default or a Servicer Default; and

(e) on or before the earlier of (1) November 30, 2008 and (2) the date on which
such reports are required to be delivered pursuant to the Credit Agreement, a
copy of agreed-upon procedures letters prepared by a firm of independent
accountants, with respect to the fiscal years ended October 31, 2006 and
October 31, 2007, relating to receivables serviced by NFC for others in
accordance with the requirements of the Minimum Servicing Standards set forth in
Exhibit A to the Servicing Agreement.

SECTION 5.03. Security Interests; Further Assurances. The Seller will take all
action reasonably necessary to maintain the Indenture Trustee’s first priority
perfected security interest in the Receivables and the other Collateral (to the
extent it constitutes Code Collateral) granted pursuant to the Indenture. The
Seller agrees to take any and all acts and to execute any and all further
instruments necessary or reasonably requested by the Investors or the Agent to
more fully effect the purposes of this Agreement.

 

20



--------------------------------------------------------------------------------

SECTION 5.04. Conduct of Business. The Seller and the Servicer shall do all
things necessary to remain duly incorporated, validly existing and in good
standing as a domestic corporation (or other business entity) in its
jurisdiction of incorporation (or formation) and the Seller will cause the Trust
to do all things necessary to remain duly organized, validly existing and in
good standing as a statutory trust in the State of Delaware. The Servicer shall
maintain all requisite authority to conduct its business in each jurisdiction in
which its business requires such authority except, in each case, where the
failure to do so does not, and is not reasonably expected to, have a Material
Adverse Effect.

SECTION 5.05. Compliance with Laws. The Seller and the Servicer shall comply in
all material respects with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject or which
are applicable to the Collateral except where the failure to so comply does not,
and is not reasonably expected to, have a Material Adverse Effect.

SECTION 5.06. Replacement of Trustee. If at any time the identity of the Owner
Trustee and the Indenture Trustee is such that the Trust Indenture Act would
require the replacement of the Owner Trustee and/or the Indenture Trustee
(assuming for this purpose that the Indenture were required to be qualified
thereunder), then the Seller shall (or shall cause the Trust to) so replace the
Owner Trustee and/or the Indenture Trustee, as applicable, in each case, within
180 days following the event which precipitated such replacement, with an Owner
Trustee and/or Indenture Trustee, as applicable, reasonably satisfactory to the
Agent.

SECTION 5.07. Compliance with Opinion Assumptions. Each of the Seller and NFC
shall at all times (as to itself) conduct its affairs in all material respects
in accordance with the factual assumptions applicable to it set forth in, and
forming the basis of, the bankruptcy opinions of Kirkland & Ellis LLP delivered
pursuant to Section 4.01(a) and (c).

SECTION 5.08. Further Covenants. Each of the Seller and NFC will duly observe
and perform each of its covenants set forth in the other Basic Documents in all
material respects.

SECTION 5.09. Amendments. Neither the Seller nor NFC will make, or permit any
Person to make, any amendment, modification or change to, or provide any waiver
under any Basic Document without the prior written consent of the Agent.

ARTICLE VI

Indemnification

SECTION 6.01. Indemnities by the Seller, NFC and the Servicer. Without limiting
any other rights that the Agent or any Investor may have hereunder or under
applicable law, (A) the Seller hereby agrees to indemnify (and pay upon demand
to) the Agent, each Investor and their respective assigns, officers, directors,
agents and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of the Agent or such Investor) and disbursements (all of the

 

21



--------------------------------------------------------------------------------

foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by an Investor of
the Purchased Note (or any interest therein), and (B) the Servicer hereby agrees
to indemnify (and pay upon demand to) each Indemnified Party for Indemnified
Amounts awarded against or incurred by any of them arising out of the Servicer’s
activities as Servicer excluding, however, in all of the foregoing instances
under the preceding clauses (A) and (B) :

(i) Indemnified Amounts to the extent such Indemnified Amounts resulted from
gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification;

(ii) Indemnified Amounts to the extent arising from the acts or omissions of a
successor Servicer;

(iii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible as a result of the creditworthiness of the
related Obligors;

(iv) taxes imposed by any jurisdiction in which such Indemnified Party is or
would be subject to tax (unless such tax arises solely as a result of the
transactions contemplated by this Agreement) on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the characterization for income tax purposes of the
acquisition by the Investors of interests in the Purchased Note as a loan or
loans by the Investors to Seller secured by the Receivables; or

(v) Indemnified Amounts arising from a breach of any representation or warranty
with respect to any Receivable, to the extent such Receivable is repurchased in
accordance with the terms of the Pooling Agreement and the Purchase Agreement;
provided, that, the exclusion set forth in this clause (v) shall not apply to
any such Indemnified Amounts (A) arising from any failure by NFC (in any
capacity), the Seller or any Receivable to comply with applicable law or
(B) incurred in connection with any third party claim, action or demand (whether
threatened or pending), whether or not an Indemnified Party is a party thereto;

provided, however, that nothing contained in this sentence shall limit the
liability of the Seller or NFC (in any capacity) or limit the recourse of the
Agent or the Investors to the Seller or NFC (in any capacity) for amounts
otherwise specifically provided to be paid by the Seller or NFC (in any
capacity) under the terms of this Agreement or any other Basic Document.

SECTION 6.02. Increased Cost and Reduced Return. If after the date hereof, any
Investor shall be charged any fee, expense or increased cost on account of the
adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy) or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof or any accounting board or authority (whether or not part
of government) which is responsible for the establishment or interpretation of
national or international accounting principles, or compliance with any request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable

 

22



--------------------------------------------------------------------------------

agency or accounting board or authority (a “Regulatory Change”): (i) that
subjects any Investor to any charge, increased capital costs or withholding on
or with respect to this Agreement or any Program Support Agreement or an
Investor’s obligations under this Agreement or a Program Support Agreement, or
on or with respect to the Receivables, or changes the basis of taxation of
payments to any Investor of any amounts payable under this Agreement or any
Program Support Agreement (except for changes in the rate of tax on the overall
net income of an Investor) or taxes excluded by Section 6.01 or (ii) that
imposes, modifies or deems applicable any reserve, assessment, insurance charge,
special deposit or similar requirement against assets of, deposits with or for
the account of an Investor, or credit extended by an Investor pursuant this
Agreement or a Program Support Agreement or (iii) that imposes any other
condition the result of which is to increase the cost to an Investor of
performing its obligations under this Agreement or a Program Support Agreement,
or to reduce the rate of return on an Investor’s capital as a consequence of its
obligations under this Agreement or a Program Support Agreement, or to reduce
the amount of any sum received or receivable by an Investor under this Agreement
or a Program Support Agreement or to require any payment calculated by reference
to the amount of interests or loans held or interest received by it, then, upon
demand by the Agent, Seller shall pay to the Agent, for the benefit of the
relevant Investor, such amounts charged to such Investor or such amounts to
otherwise compensate such Investor for such increased cost or such reduction.

SECTION 6.03. Other Costs and Expenses. Seller shall pay to the Agent within
thirty (30) days of receipt of an invoice (including reasonable supporting
documentation) (i) all reasonable out-of-pocket fees and expenses incurred by
the Agent and the Investors (including the reasonable fees and expenses of
outside counsel to any such Person) in connection with the negotiation,
preparation, execution and delivery, the amendment to, or waiver of, or the
enforcement of, or any breach by NFC or NFRRC of, this Agreement or any other
Basic Document, (ii) all reasonable out-of-pocket fees and expenses incurred by
the Agent and the Investors in connection with Section 5.01 subsequent to the
execution and delivery hereof, including the reasonable fees and expenses of
independent accountants (it being understood that if no Event of Default has
occurred, the Seller shall be responsible for the reasonable out-of-pocket fees
and expenses in connection with one examination/visit per year pursuant to
Section 5.01 related to the transactions contemplated herein or in the other
Basic Documents and, if an Event of Default has occurred, the Seller shall be
responsible for the reasonable out-of-pocket fees and expenses of such
examinations/visits related to the transactions contemplated herein or in the
other Basic Documents as the Agent may request) and (iii) the fees and expenses
charged by S&P (or any other Rating Agency) in connection with the rating (and
maintaining and monitoring the rating) of the Purchased Note.

ARTICLE VII

The Agent

SECTION 7.01. Authorization and Action. Each Investor hereby irrevocably
appoints, designates and authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and each other Basic Document and to
exercise such powers and perform such duties as are expressly delegated to the
Agent by the terms of this Agreement and any other Basic Document, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or

 

23



--------------------------------------------------------------------------------

in any other Basic Document, the Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement, nor shall
the Agent have or be deemed to have any fiduciary relationship with any
Investor, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Basic
Document or otherwise exist against the Agent. Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

SECTION 7.02. Delegation of Duties. The Agent may execute any of its duties
under this Agreement or any other Basic Document by or through agents, employees
or attorneys-in-fact and shall be entitled to the advice of counsel concerning
all matters pertaining to such duties. The Agent shall not be responsible for
the negligence or misconduct of any agent or attorney-in-fact that it selects
with reasonable care.

SECTION 7.03. Liability of Agent. No Agent-Related Person shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Basic Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any Investor for any recital, statement,
representation or warranty made by the Seller, the Servicer, the Indenture
Trustee, or any officer thereof, contained in this Agreement or in any other
Basic Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agent under or in connection
with, this Agreement or any other Basic Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Basic Document, or for any failure of the Seller, the Servicer, the
Indenture Trustee, or any other party to any Basic Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Investor to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Basic Document, or to inspect the properties, books or
records of the Seller, the Servicer, the Indenture Trustee, or any of their
respective Affiliates.

SECTION 7.04. Reliance by Agent. (a) The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Seller, the Servicer and the Indenture Trustee),
independent accountants and other experts selected by the Agent. The Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Basic Document unless it shall first receive such advice
or concurrence of the Conduit Investor (and, if required by any Program Support
Agreement, the requisite Program Support Providers) as it deems appropriate and,
if it so requests, it shall first be indemnified to its satisfaction by the
Investors against any and all liability and expense which may be incurred by it
by reason of taking or continuing to take any such action. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Basic Document in accordance with a request or

 

24



--------------------------------------------------------------------------------

consent of the Conduit Investor (and, if required by any Program Support
Agreement, the requisite Program Support Providers) or, if required hereunder,
all Investors and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Investors.

(b) For purposes of determining compliance with the conditions specified in
Article IV on the Closing Date or any subsequent Funding Date, each Investor
that has executed this Agreement or, in the case of a Funding Date, transferred
funds to the Agent shall be deemed to have consented to, approved or accepted or
to be satisfied with, each document or other matter either sent by the Agent to
such Investor for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Investor.

SECTION 7.05. Notice of Event of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default or an event which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default unless the Agent has received written notice from an Investor
referring to this Agreement, describing such Event of Default or event which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default stating that such notice is a “Notice of Event of Default”. The Agent
will notify the Investors of its receipt of any such notice. The Agent shall
(subject to Section 7.04 ) take such action with respect to such Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default as may be requested by the Conduit Investor
(and, if required by any Program Support Agreement, the requisite Program
Support Providers), provided, that, unless and until the Agent shall have
received any such request, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default as it shall deem advisable or in the best
interest of the Investors.

SECTION 7.06. Credit Decision; Disclosure of Information by the Agent. Each
Investor acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by the Agent hereinafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of the Seller, the Servicer, the Indenture Trustee, or any of their
respective Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Investor as to any matter, including
whether the Agent-Related Persons have disclosed material information in their
possession. Each Investor, including any Investor by assignment, represents to
the Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Seller, the Servicer or the Indenture Trustee, or their respective Affiliates,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Seller hereunder. Each Investor also represents that it
shall, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Basic Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other

 

25



--------------------------------------------------------------------------------

condition and creditworthiness of the Seller, the Servicer or the Indenture
Trustee. Except for notices, reports and other documents expressly herein
required to be furnished to the Investors by the Agent herein, the Agent shall
not have any duty or responsibility to provide any Investor with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of the Seller, the Servicer,
the Indenture Trustee, or their respective Affiliates which may come into the
possession of any of the Agent-Related Persons.

SECTION 7.07. Indemnification of the Agent. Whether or not the transactions
contemplated hereby are consummated, the Committed Investors shall indemnify
upon demand each Agent-Related Person, pro rata, and hold harmless each
Agent-Related Person from and against any and all damages, losses, claims,
liabilities, costs and expenses, including reasonable attorneys’ fees (which
such attorneys may be employees of the Agent-Related Persons) and disbursements
awarded against or incurred by it; provided, that no Committed Investro shall be
liable for the payment to any Agent-Related Person of any portion of such
amounts resulting from such Person’s gross negligence or willful misconduct;
provided, further, that no action taken in accordance with the directions of the
Conduit Investor (and, if required by any Program Support Agreement, the
requisite Program Support Providers) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 7.07. Without
limitation of the foregoing, each Committed Investor shall reimburse the Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney’s fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Basic Document, or any document contemplated by or referred to herein.
The undertaking in this Section 7.07 shall survive payment in full of the
Purchased Note and the resignation or the replacement of the Agent.

SECTION 7.08. Agent in Individual Capacity. Credit Suisse, New York Branch (and
any successor Agent) and its Affiliates (and branches) may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with any of the Seller, the Servicer,
the Indenture Trustee, or any of their Affiliates as though Credit Suisse, New
York Branch were not the Agent hereunder and without notice to or consent of the
Investors. The Investors acknowledge that, pursuant to such activities, Credit
Suisse, New York Branch, or its Affiliates (and branches) may receive
information regarding the Seller, the Servicer, the Indenture Trustee, or any of
their respective Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them.

SECTION 7.09. Resignation of Agent. The Agent may resign as Agent upon thirty
(30) days’ notice to the Investors. If the Agent resigns under this Agreement,
the Investors shall appoint from among the Program Support Providers a successor
agent for the Investors. If no successor agent is appointed prior to the
effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Investors, a successor agent from among the Program Support
Providers. Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “Agent” shall mean such successor agent and the
retiring Agent’s

 

26



--------------------------------------------------------------------------------

appointment, powers and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 7.09 and
Sections 7.03 and 7.07 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Agent under this Agreement. If no
successor agent has accepted appointment as Agent by the date which is thirty
(30) days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective and the
Program Support Providers shall perform all of the duties of the Agent hereunder
until such time, if any, as the Investors appoint a successor agent as provided
for above; provided that until such time as a successor agent shall have been
appointed, the resigning Agent shall continue to hold the Purchased Note as
“nominee” for the Investors.

SECTION 7.10. Payments by the Agent. Unless specifically allocated to an
Investor pursuant to the terms of this Agreement, all amounts received by the
Agent on behalf of the Investors shall be paid by the Agent to the Investors pro
rata in accordance with their respective outstanding funded portions of the
Funded Amount on the Business Day received by the Agent, unless such amounts are
received after 12:00 noon on such Business Day, in which case the Agent shall
use its reasonable efforts to pay such amounts to the Investors on such Business
Day, but, in any event, shall pay such amounts to the Investors not later than
the following Business Day.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Assignment. (a) This Agreement shall be binding on the parties
hereto and their respective successors and assigns; provided, that the Seller
may not assign any of its rights or delegate any of its duties hereunder without
the prior written consent of the Agent. The Conduit Investor may only assign,
participate, grant security interests in, or otherwise transfer any portion of
its Note Interest, in each case, as provided in clause (b) or clause (c) below.
No provision of this Agreement shall in any manner restrict the ability of any
Program Support Provider to assign, participate, grant security interests in, or
otherwise transfer any portion of its Note Interest, provided that any such
transfer shall be in accordance with the terms of the Indenture. All costs and
expenses of the Agent incurred in connection with any assignment hereunder shall
be borne by the Seller.

(b) The Conduit Investor may, from time to time, with prior or concurrent notice
to the Seller and the Indenture Trustee, in one transaction or a series of
transactions, assign, participate, grant security interests in, or otherwise
transfer all or a portion of its Note Interest and its rights and obligations
under this Agreement and any other Basic Document to which it is a party
(x) without the consent of the Seller or any other Person, (i) to a Conduit
Assignee, (ii) to any Program Support Provider or Committed Investor or (iii) to
any Designated Financial Institution and (y) with the consent of the Seller
(such consent not to be unreasonably withheld or delayed), to any Person not
described in preceding clause (x); provided, that, the Conduit Investor may,
during the continuance of an Event of Default or Servicer Default, assign,
participate, grant security interests in, or otherwise transfer all or a portion
of its Note Interest

 

27



--------------------------------------------------------------------------------

and its rights and obligations under this Agreement and any other Basic Document
to which it is a party, in each case, without the consent of the Seller or any
other Person. The Committed Investor may, from time to time, with prior or
concurrent notice to the Seller and the Indenture Trustee, in one transaction or
a series of transactions, assign, participate, grant security interests in, or
otherwise transfer all or a portion of its Note Interest and its rights and
obligations under this Agreement and any other Basic Document to which it is a
party (x) without the consent of the Seller or any other Person, (i) to the
“committed investor” for any Conduit Investor and (ii) to any Designated
Financial Institution and (y) with the consent of the Seller (such consent not
to be unreasonably withheld or delayed), to any Person not described in
preceding clause (x); provided, that, the Committed Investor may, during the
continuance of an Event of Default, assign, participate, grant security
interests in, or otherwise transfer all or a portion of its Note Interest and
its rights and obligations under this Agreement and any other Basic Document to
which it is a party, in each case, without the consent of the Seller or any
other Person. Subject to the transfer restrictions set forth in the Indenture,
upon and to the extent of such assignment or other transfer by the Conduit
Investor or Committed Investor, (i) such assignee shall be the owner of the
assigned or transferred portion of the Note Interest, (ii) if such assignee is a
Conduit Assignee (or another commercial paper conduit), such Conduit Assignee
(or other commercial paper conduit) and its liquidity support provider(s) and
credit support provider(s) and other related parties shall have the benefit of
all the rights and protections provided to a Conduit Investor and its Program
Support Provider(s) herein and in the other Basic Documents (including any
limitation on recourse against such Conduit Assignee (or other commercial paper
conduit) or related parties, any agreement not to file or join in the filing of
a petition to commence an insolvency proceeding against such Conduit Assignee
(or other commercial paper conduit), and the right to assign or otherwise
transfer to another Conduit Assignee(or commercial paper conduit) as provided in
this paragraph), (iii) such assignee shall assume all (or the assigned or
assumed portion) of the Conduit Investor’s or Committed Investor’s obligations,
if any, hereunder or under any other Basic Document, and the Conduit Investor or
Committed Investor, as applicable, shall be released from such obligations, in
each case to the extent of such assignment, and the obligations of the Conduit
Investor or the Committed Investor, as applicable, and such assignee shall be
several and not joint, (iv) all distributions in respect of its Note Interest
shall be made to the Agent, on behalf of the Conduit Investor, the Committed
Investor and such assignee according to their respective Note Interests, (v) the
defined terms and other terms and provisions of this Agreement and the other
Basic Documents shall be interpreted in accordance with the foregoing, and
(vi) if requested by the Agent with respect to the assignee, the parties will
execute and deliver such further agreements and documents and take such other
actions as the Agent may reasonably request to evidence and give effect to the
foregoing.

(c) Notwithstanding any other provision of this Section 8.01 or otherwise in
this Agreement, any Investor (including any Program Support Provider) may at any
time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of interest and repayment of
the Purchased Note) under this Agreement to secure obligations of such Investor
to a Federal Reserve Bank, without notice to or consent of any Person; provided,
however, that no such pledge or grant of a security interest shall release any
Investor from any of its obligations hereunder or substitute any such pledgee or
grantee for such Investor as a party hereto.

 

28



--------------------------------------------------------------------------------

SECTION 8.02. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service or sent by telecopy or by e-mail (if the
recipient has provided an e-mail address), as follows:

(a) if to the Seller or the Servicer, at its address or telecopy number set
forth in Appendix B to the Pooling Agreement;

(b) if to the Conduit Investor:

Alpine Securitization Corp.

Eleven Madison Avenue

4th Floor

New York, New York 10010-3629

Attention: Oliver Nisenson

Email: oliver.nisenson@credit-suisse.com

Phone: (212) 325-1209

Fax: (212) 325-4519

(c) if to the Committed Investor:

Credit Suisse, Cayman Islands Branch

Eleven Madison Avenue

4th Floor

New York, New York 10010-3629

Attention: Oliver Nisenson

Email: oliver.nisenson@credit-suisse.com

Phone: (212) 325-1209

Fax: (212) 325-4519

(d) if to the Agent:

Credit Suisse, New York Branch

Eleven Madison Avenue

4th Floor

New York, New York 10010-3629

For Funding Related Notices:

Attention: Alex Smith

Email: abcp.monitoring@credit-suisse.com

Phone: (212) 325-9213

Fax: (212) 325-4519

For all other Notices:

Attention: Oliver Nisenson

 

29



--------------------------------------------------------------------------------

Email: oliver.nisenson@credit-suisse.com

Phone: (212) 325-1209

Fax: (212) 325-4519

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

SECTION 8.03. Waivers; Amendments.

(a) No waiver of any provision of this Agreement or consent to any departure by
the Seller therefrom shall in any event be effective unless the same shall be
permitted by Section 8.03(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, neither the funding of the Purchased
Note nor the making of any Incremental Funding shall be construed as a waiver of
any Event of Default or Servicer Default, regardless of whether the Indenture
Trustee, the Seller, the Servicer, the Agent, the Conduit Investor or the
Committed Investror may have had notice or knowledge of such Event of Default or
Servicer Default at the time.

(b) Any provision of the Agreement may be amended or waived by (x) the Seller or
Servicer if, but only if, it is in writing and signed by such Person and (y) the
Agent and the Investors, if, but only if, it is in writing and signed by the
Agent, the Conduit Investor and the Committed Investor. Any consent or other
election or action to be taken by an Investor pursuant to the Indenture shall be
taken by the Agent as registered Holder of the Purchased Note, in each case with
the consent of the applicable Investors (the Seller shall have no obligation to
inquire as to such consent and may rely on any consent, election or action taken
by the Agent as such Holder).

(c) No waiver, amendment or modification of the Basic Documents or any other
agreement referred to herein or therein to which the Seller is a party (other
than this Agreement) shall affect any of the rights or obligations under this
Agreement of any party hereto unless such party has given its written consent to
such waiver, amendment or modification.

(d) A failure or delay in exercising any right, power or privilege in respect of
this Agreement will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise, of that right, power or privilege
or the exercise of any other right, power or privilege.

SECTION 8.04. Survival. (a) All covenants, agreements, representations and
warranties made by the Seller and the Servicer herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement, the funding of the
Purchased Note and the making of any Incremental Fundings, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Indenture Trustee, the Agent, the Conduit Investor or the Committed
Investor may have had notice or knowledge of any Event of Default or Servicer
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
Purchased Note or any amount payable under this Agreement is outstanding and
unpaid.

 

30



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Agreement or any
other Basic Document, (i) the indemnification and payment provisions of Article
VI and Section 7.07 and (ii) the agreements set forth this Section 8.04 and in
Sections 8.07, 8.08, 8.11 8.14 and 8.15, shall in each case be continuing and
shall survive any termination of this Agreement and/or the other Basic
Documents.

SECTION 8.05. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Indenture
and the other Basic Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by each of the parties hereto and thereafter this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 8.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 8.07. Governing Law; Waiver of Jury Trial Right; Submission to
Jurisdiction.

(a) This Agreement shall be construed in accordance with the laws of the State
of New York, without reference to its conflict of laws provisions (other than
Section 5-1401 of the New York General Obligations Law), and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws.

(b) TO THE EXTENT PERMITTED BY LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(c) EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO,

 

31



--------------------------------------------------------------------------------

ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING IN THIS SECTION 8.07(c) SHALL AFFECT THE RIGHT OF ANY PARTY TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY OTHER PARTY OR ITS RESPECTIVE PROPERTIES IN THE
COURTS OF OTHER JURISDICTIONS.

SECTION 8.08. No Bankruptcy Petition Against the Conduit Investor or CP Issuer.
Each of the Investors, the Agent, the Seller and the Servicer hereby covenants
and agrees that, prior to the date which is one year and one day (or the then
applicable preference period) after the payment in full of all outstanding
Commercial Paper or other rated indebtedness of the Conduit Investor or any CP
Issuer, it will not institute against, or join any other Person in instituting
against, the Conduit Investor or such CP Issuer any proceeding of a type
referred to in the definition of Event of Bankruptcy.

SECTION 8.09. Benefits of Indenture. Each of the Seller and the Servicer hereby
acknowledges and confirms that each representation, warranty, covenant and
agreement made pursuant to the Indenture by the Seller and the Servicer is also
made herein, all for the benefit and security of the Investors and the Agent.

SECTION 8.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.11. No Recourse Against Conduit Investor, Members, Officers or
Directors. Notwithstanding anything to the contrary contained in this Agreement,
the obligations of the Conduit Investor under this Agreement and all other Basic
Documents are solely the corporate obligations of such Conduit Investor and
shall be payable solely to the extent of funds received in accordance herewith
or from any party to any Basic Document in accordance with the terms thereof in
excess of funds necessary to pay matured and maturing Commercial Paper. No
recourse under any obligation, covenant or agreement of the Conduit Investor
contained in this Agreement shall be had against any stockholder, member,
employee, officer, director or incorporator of the Conduit Investor or any
beneficial owner of any of them, as such, by the enforcement of any assessment
or by any legal or equitable proceeding, by virtue of any statute or otherwise;
it being expressly agreed and understood that this Agreement is solely a
corporate obligation of the Conduit Investor, and that no personal liability
whatsoever shall attach to or be incurred by the any stockholder, member,
employee, officer, director or incorporator of the Conduit Investor or any
beneficial owner of any of them, as such, under or by reason of any of the
obligations, covenants or agreements of the Conduit Investor contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by the Conduit Investor of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute or constitution, of
every such stockholder, member, employee, officer, director or incorporator of
the Conduit Investor or any beneficial owner of any of them, as such, is hereby
expressly waived as a condition of and consideration for the execution of this
Agreement; provided, that this Section 8.11 shall not relieve any such
stockholder, member, employee, officer, director or incorporator of the Conduit
Investor or any beneficial owner of any of them, as such, of any liability it
might otherwise have for its own intentional misrepresentation or willful
misconduct.

 

32



--------------------------------------------------------------------------------

SECTION 8.12. Waiver of Confidentiality. Each of the Seller and the Servicer
hereby consents to the disclosure of any non-public information with respect to
it received by the Agent or any Investor (i) to the Agent, any nationally
recognized statistical rating organization rating the Conduit Investor’s (or its
related CP Issuer’s) Commercial Paper or rating the Purchased Note, any Program
Support Provider or other Person providing financing to, or any member or other
Person holding equity interests in, the Conduit Investor or any of the foregoing
Person’s counsel or accountants in relation to this Agreement or any other Basic
Document (as long as each of the foregoing Persons has been advised to keep such
information confidential); (ii) to any CP Issuer or any provider of liquidity or
credit support facilities to, or for the account of, a CP Issuer (as long as
each of the foregoing Persons has been advised to keep such information
confidential); (iii) as otherwise required by applicable law or order of a court
of competent jurisdiction, including its regulators, (iv) in connection with any
proceeding brought by or against it with respect to this Agreement or the
related transactions contemplated hereby, and (v) with the Seller’s and the
Servicer’s consent (such consent not to be unreasonably withheld or delayed), to
any other Investor or potential Investor. In the case of any disclosure
permitted by clause (iii) or (iv) (except in the case of any disclosure required
to be made by an Investor or the Agent to any applicable regulator), each
applicable Investor and the Agent shall use commercially reasonable efforts to
(x) provide the Seller with advance notice of any such disclosure and
(y) cooperate with the Seller in limiting the extent or effect of any such
disclosure.

SECTION 8.13. Confidentiality Agreement. Each of the Seller and the Servicer
hereby agrees that it will not disclose the contents of this Agreement or any
other Basic Document or any other proprietary or confidential information of or
with respect to any Investor, the Agent or any Program Support Provider to any
other Person except (a) its auditors and attorneys, employees or financial
advisors (other than any commercial bank) and any nationally recognized
statistical rating organization, provided that such auditors, attorneys,
employees, financial advisors or rating agencies are informed of the highly
confidential nature of such information, (b) as otherwise required by applicable
law or order of a court of competent jurisdiction, including its regulators,
(c) in connection with any proceeding brought by or against it with respect to
this Agreement or the related transactions contemplated hereby, (d) in any
offering document prepared for the issuance and sale of the Purchased Note if
such disclosure has been reviewed and agreed to by the Investors and the Agent
and (e) that the Seller and Servicer may file copies of the Basic Documents
(other than the Fee Letter) with the Commission. In the case of any disclosure
permitted by clause (b) or (c), the Seller and the Servicer shall use
commercially reasonable efforts to (x) provide the Agent with advance notice of
any such disclosure and (y) cooperate with the Agent in limiting the extent or
effect of any such disclosure.

SECTION 8.14. Excess Funds. Notwithstanding any provisions contained in this
Agreement to the contrary, the Conduit Investor shall not, and shall not be
obligated to, pay any amount pursuant to this Agreement unless (i) the Conduit
Investor has received funds which may be used to make such payment and which
funds are not required to repay its (or its related CP Issuer’s) Commercial
Paper when due and (ii) after giving effect to such payment,

 

33



--------------------------------------------------------------------------------

either (x) the Conduit Investor (or its related CP Issuer) could issue
Commercial Paper to refinance all of its (and its related CP Issuer’s)
outstanding Commercial Paper (assuming such outstanding Commercial Paper matured
at such time) in accordance with the program documents governing the Conduit
Investor’s (and its related CP Issuer’s) securitization program or (y) all of
such Conduit Investor’s (and its related CP Issuer’s) Commercial Paper is paid
in full. Any amount which the Conduit Investor does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§ 101 of the United States Bankruptcy Code) against or corporate obligation of
the Conduit Investor for any such insufficiency unless and until the Conduit
Investor satisfies the provisions of clauses (i) and (ii) above. This Section
shall survive the termination of this Agreement.

SECTION 8.15. Limitation of Liability. (a) No claim may be made by the Trust,
the Seller, NFC, the Servicer, any of their Affiliates, or any other Person
against the Agent, the Investors, any Program Support Provider, or any of their
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or the other Basic Documents, or any
act, omission or event occurring in connection therewith and each of the Trust,
the Seller, the Servicer and NFC, to the extent permitted by law, hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

(b) No claim may be made by the Agent, the Investors, any Program Support
Provider, or any of their Affiliates, or any other Person against the Trust, the
Seller, NFC, the Servicer, or any of their Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or the other Basic Documents, or any act, omission or event
occurring in connection therewith and each of the Agent, the Conduit Investor
and the Committed Investor, to the extent permitted by law, hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

[Signature Pages Follow]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CONDUIT INVESTOR:

ALPINE SECURITIZATION CORP.

By:

 

/s/ Joseph Soave

Name:

  Joseph Soave

Title:

 

Attorney-in-Fact

 

By:

 

/s/ Mark Golombeck

Name:

  Mark Golombeck

Title:

 

Attorney-in-Fact

 

COMMITTED INVESTOR:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

By:

 

/s/ Josh Borg

Name:

  Josh Borg

Title:

 

Director

 

By:

 

/s/ Alex Smith

Name:

  Alex Smith

Title:

 

Vice President

Funding Limit: $300,000,000

[Signature Page to Alpine Securitization Corp. Note Purchase Agreement]



--------------------------------------------------------------------------------

SELLER:

NAVISTAR FINANCIAL RETAIL

RECEIVABLES CORPORATION, as Seller

By:

 

/s/ John V. Mulvaney, Sr.

Name:

  John V. Mulvaney, Sr.

Title:

 

V.P., CFO & Treasurer

 

INDIVIDUALLY AND AS SERVICER: NAVISTAR FINANCIAL CORPORATION, individually and
as Servicer

By:

 

/s/ John V. Mulvaney, Sr.

Name:

  John V. Mulvaney, Sr.

Title:

 

V.P., CFO & Treasurer

[Signature Page to Alpine Securitization Corp. Note Purchase Agreement]



--------------------------------------------------------------------------------

AGENT: CREDIT SUISSE, NEW YORK BRANCH

By:

 

/s/ Mark Golombeck

Name:

  Mark Golombeck

Title:

 

Director

 

By:

 

/s/ Alex Smith

Name:

  Alex Smith

Title:

 

Vice President

 

Payment Information

The Bank of New York Mellon

ABA: 021-000-018

Account Number: 890-038-7025

Account Name: Alpine Securitization Corp.

[Signature Page to Alpine Securitization Corp. Note Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DOCUMENTS TO BE DELIVERED TO THE AGENT

ON OR PRIOR TO THE CLOSING DATE

 

1.

Copies of the Resolutions of the board of Directors of each of Truck Retail
Instalment Paper Corp., NFC and NFRRC certified by its Secretary authorizing its
execution, delivery and performance of each Basic Document to which it is a
party.

 

2.

Articles or Certificate of Incorporation or Formation for each of Truck Retail
Instalment Paper Corp., NFC, NFRRC and the Trust certified by the Secretary of
State of its jurisdiction of incorporation or formation on or within thirty
(30) days prior to the Closing Date.

 

3.

Good Standing Certificates for each of Truck Retail Instalment Paper Corp., NFC,
NFRRC and the Trust issued by the Secretary of State of Delaware.

 

4.

A certificate of the Secretary of each of Truck Retail Instalment Paper Corp.,
NFC and NFRRC certifying (i) the names and signatures of the officers authorized
on its behalf to execute each Basic Documents to which it is a party and (ii) a
copy of By-Laws of NFC, NFRRC and Truck Retail Instalment Paper Corp.

 

5.

A favorable opinion of legal counsel for each of Truck Retail Instalment Paper
Corp., NFC, NFRRC and the Trust (which may include in-house counsel) reasonably
acceptable to the Agent which addresses the following matters and such other
matters as the Agent may reasonably request:

 

  •  

authorization, execution and delivery of the Basic Documents;

 

  •  

enforceability of the Basic Documents against Truck Retail Instalment Paper
Corp., NFC, NFRRC and the Trust;

 

  •  

perfection and priority of security interests;

 

  •  

true sale of the Receivables from Truck Retail Instalment Paper Corp. to NFC and
of the Receivables from NFC to the Seller, and non-consolidation of the Seller
with NFC; and

 

  •  

treatment of the Purchased Note as debt for tax purposes.

 

6.

(i) UCC lien search reports (in Delaware) dated a date reasonably near the
Closing Date listing all effective financing statements which name Truck Retail
Instalment Paper Corp., NFC, NFRRC or the Trust (under its respective present or
previous names), as debtor, together with copies of all such financing
statements and (ii) tax lien search reports (in Delaware and Illinois) dated a
date reasonably near the Closing Date listing all effective federal tax liens
which name Truck Retail Instalment Paper Corp., NFC or NFRRC (under its
respective present or previous names), as debtor.

 

A-1



--------------------------------------------------------------------------------

7.

UCC-1 financing statements filed in Delaware (i) naming Truck Retail Instalment
Paper Corp., as seller or debtor and NFC, as purchaser or secured party,
identifying the Receivables and Related Security sold by it to NFC as
collateral, (ii) naming NFC, as seller or debtor and NFRRC, as purchaser or
secured party, identifying the Designated Receivables and Related Security as
collateral, (iii) naming NFRRC, as debtor, the Trust, as assignor secured party,
and the Indenture Trustee, as secured party, identifying the Receivables and
Related Security as collateral and (iv) naming the Trust, as debtor and the
Indenture Trustee, as secured party, identifying the Collateral as collateral.

 

8.

UCC-3 financing statements for filing in all appropriate jurisdictions to the
extent necessary to terminate or release as a matter of record any security
interest in the Receivables, Related Security and Collections.

 

9.

A fully executed Retail Note Bill of Sale and Assignment, dated as of the
Closing Date, duly executed by Truck Retail Instalment Paper Corp., relating to
the Receivables and Related Security sold by it to NFC, together with the
related Release, dated as of the Closing Date, duly executed by The Bank of New
York Mellon (formerly known as The Bank of New York), as Indenture Trustee under
the Indenture, dated as of October 16, 2000, between Truck Retail Instalment
Paper Corp. and The Bank of New York Mellon, as Indenture Trustee.

 

10.

Certificates and opinions with respect to the Indenture Trustee and the Owner
Trustee as are customary in transactions of the type contemplated in the Basic
Documents, the form and substance of which shall be reasonably satisfactory to
the Agent.

 

11.

A letter from S&P, dated the Closing Date, indicating that the Purchased Note
has been rated “AAA”.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF FUNDING

[Date]

 

To:

Credit Suisse, New York Branch, as Agent for the Investors

 

Re:

Request for Incremental Funding

Dear Sirs:

Reference is made to the Note Purchase Agreement, dated as of July 28, 2008,
among Navistar Financial Retail Receivables Corporation (the “Seller”), Alpine
Securitization Corp., as Conduit Investor, Credit Suisse, Cayman Islands Branch,
as Committed Investor, Credit Suisse, New York Branch, as Agent for the
Investors, and Navistar Financial Corporation, individually and as Servicer (the
“Note Purchase Agreement”). Terms used herein and not otherwise defined herein
shall have the respective meanings assigned to them in the Note Purchase
Agreement.

Pursuant to Section 2.01(b) of the Note Purchase Agreement, we hereby notify you
that the Seller requests that on __________, _____, the Investors provide an
Incremental Funding of $                    .

 

Very truly yours,

NAVISTAR FINANCIAL RETAIL

RECEIVABLES CORPORATION

By:

     

Name:

 

Title:

 

B-1



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF DESIGNATED FINANCIAL INSTITUTIONS

Bank of America, N.A.

The Bank of Nova Scotia

JPMorgan Chase Bank, N.A.

Citibank, N.A.

Royal Bank of Canada

Royal Bank of Scotland plc

Deutsche Bank, AG

Goldman Sachs

BNP Paribas

and

any commercial paper conduit administered by any of the foregoing financial
institutions

 

Sched-1